            Case 1:19-cv-06325-JSR Document 1 Filed 07/08/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 POLARIS IMAGES CORPORATION,

                               Plaintiff,                     Docket No. 1:19-cv-6325

        - against -                                           JURY TRIAL DEMANDED


 GIZMODO MEDIA GROUP, LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Polaris Images Corporation (“Polaris” or “Plaintiff”) by and through its

undersigned counsel, as and for its Complaint against Defendant Gizmodo Media Group, LLC

(“Gizmodo” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of former NAACP chapter president Rachel Dolezal. Accordingly,

Polaris seeks monetary relief under the Copyright Act of the United States, as amended, 17

U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:19-cv-06325-JSR Document 1 Filed 07/08/19 Page 2 of 4




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.      Polaris is an independent photography agency that represents contents owners

around the world. Polaris has exclusive distribution relationships with some of its contributors.

Polaris has a principle place of business at 259 West 30th Street, Suite 803, New York, New

York 10001.

       6.      Upon information and belief, Gizmodo is a foreign business corporation

organized and existing under the laws of the State of Delaware, with a place of business at 2

West 17th Street, New York, New York 10011. Upon information and belief, Gizmodo is

registered with the New York State Department of Corporations to do business in New York. At

all times material hereto, Gizmodo has owned and operated a website at the URL:

www.TheGrapeVine.TheRoot.com (the “Website”).

                                   STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Rachel Dolezal, who has an exclusive licensing agreement with Polaris, owns the

copyright to a selfie herself (the “Photograph”).

       8.      Polaris is Dolezal’s exclusive licensing agent.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-087-484.

       B.      Defendant’s Infringing Activities
           Case 1:19-cv-06325-JSR Document 1 Filed 07/08/19 Page 3 of 4




       10.     On March 1, 2017, Gizmodo ran an article on the Website entitled Rachel Dolezal

Has Changed Her Name. See: https://thegrapevine.theroot.com/rachel-dolezal-has-changed-her-

name-1792867445. The article featured the Photograph. A true and correct copy of the article

and a screenshot of the Photograph on the Website are attached hereto as Exhibit B.

       11.     Gizmodo did not license the Photograph from Plaintiff for its article, nor did

Gizmodo have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

       13.     Gizmodo infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Gizmodo is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       15.     Upon information and belief, the foregoing acts of infringement by Gizmodo have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:
            Case 1:19-cv-06325-JSR Document 1 Filed 07/08/19 Page 4 of 4




       1.      That Defendant Gizmodo be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded attorney’s fees and costs;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       July 8, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, NY 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                               Attorneys for Plaintiff Polaris Images Corporation
